DETAILED ACTION
This office action is responsive to communications filed on May 3, 2021.  Claims 1, 9, 10, 19 and 23-25 have been amended.  Claims 1-27 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement dated 3/3/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11-13, 16, 21-24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Oyabu (US 2020/0100120) in view of Sayin et al. (US 2019/0287396) and Moghe et al. (US 2018/0299274).

“the communication system 1 comprises a roadside unit 5. The roadside unit 5 is, for example, disposed at an intersection 2 where a plurality of roads (such as roadways) 7 are connected” – See [0037]; See also Fig. 2; A roadside unit (pathside communication relay) is provided), comprising:
a communication interface circuit configured to establish a communication coverage area (“the roadside unit 5 comprises a controller 500, a first communication unit 510, a second communication unit 520” – See [0046]; “The first communication unit 510 can wirelessly communicate using the 700 MHz band allocated to ITS, for example” – See [0053]; “Using the antenna 521, the second communication unit 520 can wirelessly communicate with the on-board device 60 of the vehicle 6 and the electronic device 10. The second communication unit 520 can wirelessly communicate using a wireless local area network (LAN) such as Wifi, for example” – See [0055]; The RSU/PCR has a communication unit to establish radio communications in the area);
a sensor interface circuit configured to couple to a sensor (“the roadside unit 5 comprises a controller 500, a first communication unit 510, a second communication unit 520, a camera 530, and a sensor 540” – See [0046]; See also Fig. 2; The RSU/PCR has an interface coupled to sensor 540 and camera 530 which is also a type of sensor); and
a processing circuit (“The controller 500 controls other components of the roadside unit 5, thereby being capable of integrally managing operation of the roadside unit 5. The controller 500 may also be referred to as a control device. The controller 500 comprises at least one processor for providing control and processing capability to perform various functions as described in further detail below” – See [0047]; The RSU/PCR includes controller 500 (processing circuit)) configured to:
receive sensor data from the sensor through the sensor interface circuit (“The camera 530 can capture a state of the intersection 2 where the roadside unit 5 is installed. An image generated in the camera 530 and capturing a state of the intersection 2 is input into the controller 500” – See [0058]; “The sensor 540 can detect a state of the intersection 2 where the roadside unit 5 is installed … The sensor 540 outputs detection results to the controller 500” – See [0059]; Controller 500 (processing circuit) receives sensor data from sensor 540/camera 530);
cause pathside data to be generated based on the sensor data and transmit the pathside data within the communication coverage area through the communication interface circuit (“in Step s1, the controller 500 generates support information based on detection results of the sensor 540 etc.” – See [0087]; “in Step s2, the first communication unit 510 transmits the support information generated in Step s1. At this time, the first communication unit 510 transmits, together with support information, connection setting information necessary for carrying out a connection setting with the second communication unit 520. That is, using the 700 MHz band communication, the roadside unit 5 transmits connection setting information necessary for carrying out a connection setting of wireless LAN communication” – See [0088]; “in Step s3, the second communication unit 520 transmits a camera image generated in the camera 530. In other words, the roadside unit 5 transmits a camera image using wireless LAN communication. The second communication unit 520 transmits a video generated in the camera 530 for a predetermined period of time, for example” – See [0090]; Driving safety information (pathside data) is generated based on the sensor/camera data and transmitted to a vehicle 6 in the coverage area of the RSU/PCR using communication units 510/520).
Oyabu does not explicitly teach receiving client data from a client device within the communication coverage area over the communication interface circuit, wherein the pathside data is also generated based on the client data.
However, Sayin teaches receiving client data from a client device within the communication coverage area over the communication interface circuit (“Driver data 159 is digital data that describes the driver-exclusive information. For example, the driver data 159 may include information about a journey to be taken by the first vehicle 121 (e.g., a start point and an end point), a number of travelers in the first vehicle 121, an urgency associated with the first vehicle 121, etc. In some embodiments, the driver data 159 is received from information that a user provides to the reservation application 199A” – See [0032]; “The request message adheres to DSRC standards and is transmitted to the RSU 122 using the DSRC radio 146. For example, the request message may include messages that are part of the SAE J2735 DSRC standard message sets. In some embodiments, the request message includes a basic safety message (BSM) that includes the sensor data 157, a signal request message that includes both the sensor data 157 and the driver data 159” – See [0081]; The RSU/PCR receives driver data (client data) from a vehicle/device in the communication area of the RSU/PCR),
wherein the pathside data is also generated based on the client data (“at step 930 the connected roadway devices reserves the intersection for the first vehicle 121 based on the request message” – See [0120]; “At step 940 the connected roadway device transmits reservation data to the first vehicle 121 and the other vehicle 123. At step 945, the connected roadway device transmits a traffic light control message to the traffic light 170” – See [0121]; Reservation messages/traffic light control messages (pathside data) are generated based on sensor data and driver/client data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyabu to include receiving client data from a client device within the communication coverage area over the communication interface circuit, wherein the pathside data is also generated based on the client data.  Motivation for doing so would be to further improve safety by configuring intersections to allow emergency vehicles to have priority in passing through intersections.  Furthermore, traffic congestion can be reduced by rewarding/prioritizing vehicles with multiple occupants (See Sayin, [0002] and [0009]).
Oyabu does not explicitly teach a network interface circuit, wherein the processing circuit is configured to receive network data from an additional PCR through the network interface circuit, the 
However, Moghe teaches receiving network data from an additional PCR through a network interface circuit, the network data comprising remote client data from a remote client device in communication with the additional PCR, and generating pathside data based on the network data (“a given vehicle, assume vehicle 105b for purposes of discussion, travels by RSU 300b and supplies sensor data to RSU 300b, enabling RSU 300b to augment or update its base map” – See [0027]; “At 418, the RSU sends a query to a neighbor RSU seeking data to augment the map (or type of map) that has been selected. At 420, the RSU receives the data to augment the map from the neighbor RSU. At 422 the RSU updates the selected map (or type of map) based on the data to augment the map to obtain an updated map. At 424 the RSU sends at least a portion of the updated map to the vehicle” – See [0033]; See also Figs. 1 and 3; RSU 300 includes a network interface 339.  RSU 300a receives network data from a neighbor RSU 300b (additional PCR), wherein the network data comprises remote client data from vehicle 105b (remote client device).  An updated map (pathside data) is generated based on the network data received from the neighbor RSU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyabu to receive network data from an additional PCR through a network interface circuit, the network data comprising remote client data from a remote client device in communication with the additional PCR, and generate pathside data based on the network data.  Motivation for doing so would be to provide vehicles with path information that is accurate and as up to date as possible (See Moghe, [0013]).

Regarding Claim 2, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 1.  Oyabu further teaches that the communication interface circuit comprises a radio frequency (RF) transmitter “The first communication unit 510 can wirelessly communicate using the 700 MHz band allocated to ITS, for example. In the description below, wireless communication using the 700 MHz band allocated to ITS may be referred to as "700 MHz band communication."” – See [0053]; “the second communication unit 520 can wirelessly communicate with the on-board device 60 of the vehicle 6 and the electronic device 10. The second communication unit 520 can wirelessly communicate using a wireless local area network (LAN) such as Wifi, for example” – See [0055]; The communication unit 510/520 (communication interface circuit) uses an RF (e.g., 700 MHz) transmitter/receiver, wherein the coverage area for the communication unit includes devices within communication range).

Regarding Claim 3, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 2.  Oyabu does not explicitly teach that the RF transmitter circuit and the RF receiver circuit comprise cellular radio circuitry. 
However, Sayin further teaches that the RF transmitter circuit and the RF receiver circuit comprise cellular radio circuitry (“The RSU 122 may include … a traffic management application 124” – See [0056]; “FIG. 6 is a block diagram illustrating an example computer system 600 that includes a traffic management application 124 according to some embodiments” – See [0092]; “The computer system 600 may include one or more of the following elements according to some examples: … a communication unit 645” – See [0094]; “the network 105 includes Bluetooth.RTM. communication networks or a cellular communications network for sending and receiving data including via short messaging service (SMS), multimedia messaging service (MMS), hypertext transfer protocol (HTTP), direct data connection, wireless application protocol (WAP), e-mail, DSRC, full-duplex wireless communication, mmWave, WiFi (infrastructure mode), WiFi (ad-hoc mode), visible light communication, TV white space communication and satellite communication. The network 105 may also include a mobile data network that may include 3G, 4G, 5G, long-term evolution (LTE), LTE-vehicle to everything (V2X), LTE-D2D, VoLTE or any other mobile data network or combination of mobile data networks” – See [0023]; See also Fig. 1; The RSU/PCR includes a communication unit (RF transmitter/receiver) that comprises cellular radio circuitry (e.g., 3G, 4G, 5G, LTE, etc.)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PCR of Oyabu such that the RF transmitter circuit and the RF receiver circuit comprise cellular radio circuitry in order to utilize one of a plurality of well-known communication standards.

Regarding Claim 4, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 2.  Oyabu further teaches that the RF transmitter circuit is configured to broadcast the pathside data within the RF coverage area over an intelligent transportation systems (ITS) frequency channel (“a driving safety support communication system of intelligent transport systems (ITS: Intelligent Transport Systems)” – See [0036]; “The first communication unit 510 can wirelessly communicate using the 700 MHz band allocated to ITS, for example. In the description below, wireless communication using the 700 MHz band allocated to ITS may be referred to as "700 MHz band communication."” – See [0053]).

Regarding Claim 5, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 1.  Oyabu further teaches that the communication coverage area comprises a first region of a vehicle path (See Fig. 1; The coverage area for the roadside unit 5 (PCR) includes road 7 which is a first region of a vehicle path); and
the client device comprises a first vehicle within the first region of the vehicle path (“The vehicle 6 can inform another vehicle 6, the roadside unit 5, and the electronic device 10 about vehicle information of the vehicle 6 from an on-board electronic device 60 mounted in the vehicle 6.” – See 

Regarding Claim 6, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 5.  Oyabu does not explicitly teach that the pathside data is generated by determining a relevant portion of the client data and the sensor data for a second vehicle in the first region of the vehicle path.
However, Sayin further teaches that the pathside data is generated by determining a relevant portion of the client data and the sensor data for a second vehicle in the first region of the vehicle path (“if the intersection reservation module 604 determines that the first vehicle 121 is predicted to pass through the intersection around the same time as the other vehicle 123 and their travel directions result in needing to reserve the intersection, the intersection reservation module 604 may reserve the intersection for one of the vehicles and/or communicate with the time-token transaction module 606 to determine whether the time-token balance affects whether to reserve the intersection” – See [0105]; “the intersection reservation module 604 also uses confirmed driver data 159 to determine whether to reserve the intersection for one of the vehicles” – See [0106]; Pathside data (e.g., reservation messages) are generated based on relevant sensor/position data and driver data for an other vehicle 123 (second vehicle) on road 7 (vehicle path)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyabu such that the pathside data is generated by determining a relevant portion of the client data and the sensor data for a second vehicle in the first region of the vehicle path for the same reasons as those given with respect to Claim 1.


However, Sayin further teaches that the client data indicates at least one of a first position, a first speed, an orientation, or an operating status of the first vehicle (“Driver data 159 is digital data that describes the driver-exclusive information. For example, the driver data 159 may include information about a journey to be taken by the first vehicle 121 (e.g., a start point and an end point), a number of travelers in the first vehicle 121, an urgency associated with the first vehicle 121, etc” – See [0032]; The driver data (client data) indicates an operating status of the vehicle in terms of a journey to be taken, a number of travelers in the vehicles, an urgency associated with the vehicles, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyabu such that the client data indicates at least one of a first position, a first speed, an orientation, or an operating status of the first vehicle for the same reasons as those given with respect to Claim 1.

Regarding Claim 8, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 7.  Oyabu does not explicitly teach that determining the relevant portion of the client data is based on at least one of a second position or a second speed of the second vehicle relative to the first position or the first speed of the first vehicle.
However, Sayin further teaches that determining the relevant portion of the client data is based on at least one of a second position or a second speed of the second vehicle relative to the first position or the first speed of the first vehicle (“if the intersection reservation module 604 determines that the first vehicle 121 is predicted to pass through the intersection around the same time as the other vehicle 123 and their travel directions result in needing to reserve the intersection, the intersection reservation module 604 may reserve the intersection for one of the vehicles and/or communicate with the time-token transaction module 606 to determine whether the time-token balance affects whether to reserve the intersection” – See [0105]; “the intersection reservation module 604 also uses confirmed driver data 159 to determine whether to reserve the intersection for one of the vehicles” – See [0106]; The relevant driver data (client data) is determined based on a determination of a position of the other/second vehicle relative to the first vehicle (i.e., whether the second vehicle and first vehicle are predicted to pass through an intersection at the same time)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyabu such that determining the relevant portion of the client data is based on at least one of a second position or a second speed of the second vehicle relative to the first position or the first speed of the first vehicle for the same reasons as those given with respect to Claim 1.

Regarding Claim 9, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 5.  Moghe further teaches that the additional PCR is adjacent a second region of the vehicle path and the remote client device is a second vehicle (““a given vehicle, assume vehicle 105b for purposes of discussion, travels by RSU 300b and supplies sensor data to RSU 300b, enabling RSU 300b to augment or update its base map” – See [0027]; “At 418, the RSU sends a query to a neighbor RSU seeking data to augment the map (or type of map) that has been selected. At 420, the RSU receives the data to augment the map from the neighbor RSU. At 422 the RSU updates the selected map (or type of map) based on the data to augment the map to obtain an updated map. At 424 the RSU sends at least a portion of the updated map to the vehicle” – See [0033]; See also Figs. 1 and 3; RSU 300b (additional PCR) is adjacent to a second region of a vehicle path on road 110, and vehicle 105b is a second vehicle).

“a cloud server 150 (which might otherwise be responsible for collecting all data from all RSU and coordinating which information to provide to which vehicles)” – See [0034]; “the RSU can be configured to identify duplicate information and only transmit non-duplicative information to the cloud server 150” – See [0039]; “the cloud server 150 can be responsible for distributing new base maps when significant non-transient changes are made to the scene or environment” – See [0048]; A first RSU (PCR) provides network data to the cloud server and a second RSU receives network data from the cloud server.  Thus, the he network data is received from the other PCR through a cloud server).

Regarding Claim 11, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 5.  Oyabu further teaches that the vehicle path comprises a road and the first vehicle comprises an automobile (See Fig. 1; The vehicle path includes road 7 and the vehicle is an automobile 6).

Regarding Claim 12, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 5.  Oyabu further teaches that the vehicle path comprises at least one of a waterway for boats or ships, a sidewalk for pedestrians, a trail for pedestrians or bicycles, or airspace for an unmanned aerial vehicle (“The roadside unit 5 can detect, for example, the pedestrian 9 passing across a crosswalk 3” – See [0041]; See also Fig. 1; The vehicle path comprises a path for pedestrians).

Regarding Claim 13, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 5.  Oyabu further teaches that the sensor data comprises at least one of:
“The camera 530 can capture a state of the intersection 2 where the roadside unit 5 is installed. An image generated in the camera 530 and capturing a state of the intersection 2 is input into the controller 500. The 530 can capture a video and a still image” – See [0058]; “The sensor 540 can detect a state of the intersection 2 where the roadside unit 5 is installed. The sensor 540 comprises, for example, a 3D laser scanner, an infrared sensor, or the like. The sensor 540 may comprise a pressure sensor embedded in the intersection 2. In each of the plurality of roads 7 connected at the intersection 2, the sensor 540 can detect, for example, the pedestrian 9 and the vehicle 6 on the road 7” – See [0059]; The sensor data includes image data from camera 530 and traffic data (e.g., state of an intersection or presence of vehicles and pedestrians) from sensor 540).

Regarding Claim 14, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 1.  Moghe further teaches a network interface circuit configured to couple to an infrastructure server; wherein the processing circuit is further configured to receive from the infrastructure server an indication of a change in a path condition (“RSU 300b might also obtain updates from cloud server 150 and external sensors/information provider 160 (e.g., weather forecasts, upcoming construction notices, etc.) to still further update its base map” – See [0027]; See also Fig. 1; The RSU is coupled to a cloud server (infrastructure server) and receives updates in a path condition (e.g., weather forecasts, construction notices, etc.)).

“A given change might be transient such as a lane closure, or an accident” – See [0013]; “The data may include, for example, environmental data that is transient, such as the accumulated snow since the last snow removal truck came by, which may have been 5 mins ago” – See [0021]; “Updates to the base map might include parked cars, accidents, new road signs, the fact that ice has been detected on the road, or that there is a pot hole in a particular location, among other elements that might further elaborate on, or otherwise update a base map. RSU 300b might also obtain updates from cloud server 150 and external sensors/information provider 160 (e.g., weather forecasts, upcoming construction notices, etc.) to still further update its base map” – See [0027]; The path condition may include ice on the road (ice condition), a snow condition, lane closure, construction information, etc.).

Regarding Claim 16, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 1.  Sayin further teaches that the pathside data comprises position, speed, and orientation information of client devices in the communication coverage area (“The position of the vehicle may include latitude, longitude, elevation, positional accuracy, and a time associated with the position. The motion of the vehicle may include a transmission state, a speed of the vehicle, a heading of the vehicle” – See [0084]; The pathside data includes position, speed, and heading (orientation) of a client/vehicle).

Regarding Claim 21, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 1.  Sayin further teaches that the client data is received via a Cellular-Vehicle to everything (Cellular-V2X) signal using Cellular-V2X communication protocol from the client device (“The network 105 may also include a mobile data network that may include 3G, 4G, 5G, long-term evolution (LTE), LTE-vehicle to everything (V2X)” – See [0023]).

Regarding Claim 22, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 1.  Sayin further teaches a memory coupled to the processing circuit and configured to store the pathside data (“the memory 627 stores: the DSRC data 155 and reservation data 161” – See [0096]; Reservation data (pathside data) is stored in memory 627).

Claim 23 is rejected based on reasoning similar to Claim 1.
Claim 24 is rejected based on reasoning similar to Claim 6.

Regarding Claim 25, Oyabu in view of Sayin and Moghe teaches the method of Claim 23. Moghe further teaches that processing the client data, the network data, and the sensor data comprises: generating a map of client devices from the client data, the network data and the sensor data; and including the map in the pathside data (“At 502 the RSU receives data or telemetry from one or more vehicles … At 510, the RSU determines whether the deviation values are within threshold values for the relevant characteristics. These thresholds may be determined by an administrator and may be different for different kinds of objects. If the deviation value is within a threshold, more data is collected from vehicles for processing. If at 510 the deviation values are not within the relevant threshold deviation values, the RSU, i.e., map update logic 332, updates its map” – See [0047]; “sending at least aspects of the updated map to the vehicle” – See [0050]; A map is generated based on client and sensor data and included in pathside data sent to the vehicle).

“In the communication system 1, the roadside unit 5, a vehicle 6 such as an automobile that travels in the road 7” – See [0038]; See also Fig. 1); and
processing the client data comprises analyzing at least one of a position, a speed, an orientation, or an operating status of the first vehicle to predict potential collision events; and the method further includes transmitting an alert when a collision event between the first vehicle and a second vehicle is predicted (“the vehicle 6 can support safe driving of a driver by issuing various notices such as warning to the driver based on its own vehicle information and information informed of by the roadside unit 5 etc. Using the on-board electronic device 60 mounted in the vehicle 6, the vehicle 6 can issue various notices to a driver. For example, at the time of making a right turn at the intersection 2, the vehicle 6 can inform a driver that another vehicle 6 is approaching in front, and can inform a driver that the pedestrian 9 is present in the crosswalk 3 ahead of the right turn” – See [0042]; “Based on the generated vehicle information, the driving safety support information from the roadside unit 5, etc., the on-board device 60 issues a notice such as warning to a driver of the vehicle 6” – See [0082]; The position of the vehicle in relation to an intersection is analyzed to detect potential collisions with other vehicles/pedestrians that are approaching the intersection.  A warning/alert is transmitted).

Regarding Claim 27, Oyabu in view of Sayin and Moghe teaches the method of Claim 23.  Oyabu further teaches that the first client device comprises a first vehicle (“In the communication system 1, the roadside unit 5, a vehicle 6 such as an automobile that travels in the road 7” – See [0038]; See also Fig. 1); and
processing the client data comprises analyzing at least one of a position, a speed, an orientation, or an operating status of the first vehicle to predict an alert condition; and the method further includes “the vehicle 6 can support safe driving of a driver by issuing various notices such as warning to the driver based on its own vehicle information and information informed of by the roadside unit 5 etc. Using the on-board electronic device 60 mounted in the vehicle 6, the vehicle 6 can issue various notices to a driver. For example, at the time of making a right turn at the intersection 2, the vehicle 6 can inform a driver that another vehicle 6 is approaching in front, and can inform a driver that the pedestrian 9 is present in the crosswalk 3 ahead of the right turn” – See [0042]; “Based on the generated vehicle information, the driving safety support information from the roadside unit 5, etc., the on-board device 60 issues a notice such as warning to a driver of the vehicle 6” – See [0082]; The position of the vehicle in relation to an intersection is analyzed to detect potential collisions (alert condition) with other vehicles/pedestrians that are approaching the intersection.  A warning/alert is transmitted).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Oyabu (US 2020/0100120) in view of Sayin et al. (US 2019/0287396) and Moghe et al. (US 2018/0299274) and further in view of Ying et al. (US 2019/0028897).

Regarding Claim 17, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 16.  Oyabu, Sayin and Moghe do not explicitly teach that the pathside data omits identifying information associated with the client devices.
However, Ying teaches that the pathside data omits identifying information associated with the client devices (“In the Intelligent Transport System (ITS), there are three important security requirements for vehicle to everything (V2X) communication: anonymity, that is, a message sender is anonymous for protecting information of the message sender; non-traceability, that is, protecting the message sender from being traced; and non-repudiation, that is, preventing the message sender from repudiating a message sent by the message sender” – See [0004]; “the temporary identity sequence is generated and distributed to the terminal by the access device on a network side, and an anonymity requirement of V2X communication is implemented” – See [0021]; “The V2X communication may include but is not limited to: V2V communication, vehicle-to-infrastructure (V2I) communication, and vehicle-to-pedestrian (V2P) communication. The V2I communication may include but is not limited to: communication from a vehicle to a base station, communication from a vehicle to a roadside unit” – See [0095]; V2X data transmitted from the vehicle/client to the RSU is anonymous and non-traceable so that identifying information associated with the vehicle is omitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyabu-Sayin such that the pathside data omits identifying information associated with the client devices since anonymity is one of the security requirements of the V2X communication that is used by Sayin (See Ying, [0004]).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oyabu (US 2020/0100120) in view of Sayin et al. (US 2019/0287396) and Moghe et al. (US 2018/0299274) and further in view of Imajo (US 6,337,754).

Regarding Claim 18, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 1.  Oyabu, Sayin and Moghe do not explicitly teach a network interface circuit configured to receive a downlink communications signal comprising at least one of cellular data or internet data; wherein the communication interface circuit is further configured to distribute the received downlink communications signal within the communication coverage area.
However, Imajo teaches a network interface circuit configured to receive a downlink communications signal comprising at least one of cellular data or internet data; wherein the “a downlink radio signal is converted to an optical signal in an electric/optical converter the fixed central station, and transmitted via a downlink optical fiber line, divided in a downlink optical signal in an optical branching device of a fixed relay station, subjected to optical multiplex, subjected to optical multiplexing with an uplink optical signal transmitted from a lower rank fixed relay station by an optical multiplexer, and converted to an electric signal by an optical--electric converter, a down link signal component is contained in the electric signal is sent to a portable apparatus via an antenna” – See Abstract; See also Fig. 1; A downlink cellular signal is received and distributed to wireless terminals in the coverage area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyabu to include a network interface circuit configured to receive a downlink communications signal comprising at least one of cellular data or internet data; wherein the communication interface circuit is further configured to distribute the received downlink communications signal within the communication coverage area.  Motivation for doing so would be to avoid transmission loss by using an optical conversion relay amplification system (See Imajo, Col. 2, lines 36-41).

Regarding Claim 19, Oyabu in view of Sayin, Moghe and Imajo teaches the PCR or Claim 18.  Oyabu, Sayin and Moghe do not explicitly teach that the network interface circuit is coupled to an optical-to-electrical (O-E) converter configured to convert an optical communications signal into the downlink communications signal.
However, Imajo further teaches that the network interface circuit is coupled to an optical-to-electrical (O-E) converter configured to convert an optical communications signal into the downlink communications signal (“a downlink radio signal is converted to an optical signal in an electric/optical converter the fixed central station, and transmitted via a downlink optical fiber line, divided in a downlink optical signal in an optical branching device of a fixed relay station, subjected to optical multiplex, subjected to optical multiplexing with an uplink optical signal transmitted from a lower rank fixed relay station by an optical multiplexer, and converted to an electric signal by an optical--electric converter, a down link signal component is contained in the electric signal is sent to a portable apparatus via an antenna” – See Abstract; See also Fig. 1; A downlink cellular signal is received as an optical signal, converted to an electric signal with an O-E converter, and distributed to wireless terminals in the coverage area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyabu such that the network interface circuit is coupled to an optical-to-electrical (O-E) converter configured to convert an optical communications signal into the downlink communications signal for the same reasons as those given with respect to Claim 18.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oyabu (US 2020/0100120) in view of Sayin et al. (US 2019/0287396) and Moghe et al. (US 2018/0299274) and further in view of Gogic et al. (US 2017/0053530).

Regarding Claim 20, Oyabu in view of Sayin and Moghe teaches the PCR of Claim 1.  Sayin teaches that the client data is received via a Dedicated Short-Range Communications (DSRC) signal (“the request messages are received via a dedicated short range communication (DSRC)” – See [0004]).  Oyabu, Sayin and Moghe do not explicitly teach that the client data is received via a Dedicated Short-Range Communications (DSRC) signal using 802.11p Wireless Access to Vehicular Environments (WAVE) protocol from the client device.
“DSRC uses the Wireless Access for Vehicular Environments (WAVE) protocol, also known as IEEE 802.11p, for V2V and V2I communications. IEEE 802.11p is an approved amendment to the IEEE 802.11 standard and operates in the licensed ITS band of 5.9 GHz (5.85-5.925 GHz)” – See [0005]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oyabu such that the client data is received via a Dedicated Short-Range Communications (DSRC) signal using 802.11p Wireless Access to Vehicular Environments (WAVE) protocol from the client device since the use of IEEE 802.11p/WAVE protocol as part of a Dedicated Short-Range Communications is well-known in the art as being the underlying protocol that is used for Dedicated Short-Range Communications between vehicles.

Response to Arguments
Applicant’s arguments filed on May 3, 2021 have been fully considered but they are not persuasive.

On pages 7-8 of the remarks, Applicant argues in substance that Moghe does not teach “receiv[ing] network data from an additional PCR through the network interface circuit, the network data comprising remote client data from a remote client device in communication with the additional PCR.”

The Examiner respectfully disagrees.  In response to the amended limitations, the Examiner has cited additional passages from Moghe.  In Fig. 1 of Moghe, RSU 300a (first PCR) and RSU 300b (additional PCR) are illustrated.  As shown in Fig. 1, RSU 300b/additional PCR communicates with vehicle “a given vehicle, assume vehicle 105b for purposes of discussion, travels by RSU 300b and supplies sensor data to RSU 300b, enabling RSU 300b to augment or update its base map.”  In [0033], Moghe discloses “At 418, the RSU sends a query to a neighbor RSU seeking data to augment the map (or type of map) that has been selected. At 420, the RSU receives the data to augment the map from the neighbor RSU. At 422 the RSU updates the selected map (or type of map) based on the data to augment the map to obtain an updated map. At 424 the RSU sends at least a portion of the updated map to the vehicle.”  Thus, the RSU 300a receives network data from RSU 300b (additional PCR), wherein the network data from RSU 300b includes client data from vehicle 105b (remote client device in communication with RSU 300b/additional PCR).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478